  Case 1:20-mj-00432-SMG Document 1 Filed 11/03/20 Page 1 of 12 PageID #: 1




NS:TH
F. #2020R00708

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X
                                                       TO BE FILED UNDER SEAL
UNITED STATES OF AMERICA
                                                       AFFIDAVIT AND COMPLAINT IN
           - against -                                 SUPPORT OF APPLICATION FOR
                                                       ARREST WARRANTS
CORY MARTIN and
ADELLE ANDERSON,                                       (18 U.S.C. §§ 1349 and 1028A)

                         Defendants.                   20-M-432

---------------------------X

EASTERN DISTRICT OF NEW YORK, SS:

              CHRISTOPHER KOTTMEIER, being duly sworn, deposes and states that he

is a Special Agent with the Federal Bureau of Investigation, duly appointed according to law

and acting as such.

              In or about and between March 2017 and August 2018, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendants CORY MARTIN and ADELLE ANDERSON did knowingly and willfully

conspire to devise a scheme and artifice to defraud Globe Life and Accident Insurance

Company and American National Insurance Company, and to obtain money and property

from these life insurance companies by means of one or more materially false and fraudulent

pretenses, representations and promises, and for the purpose of executing such scheme and

artifice, to transmit and cause to be transmitted by means of wire communications in

interstate and foreign commerce, writings, signs, signals, pictures and sounds, to wit:
  Case 1:20-mj-00432-SMG Document 1 Filed 11/03/20 Page 2 of 12 PageID #: 2

                                                                                                2

telephone calls, emails and other electronic communications, and monetary transfers, in

violation of Title 18, United States Code, Section 1343.

                 (Title 18, United States Code, Section 1349)

                In or about and between March 2017 and August 2018, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendants CORY MARTIN and ADELLE ANDERSON did transfer, possess and use,

without lawful authority, a means of identification of another person, during and in relation

to a felony violation enumerated in Title 18, United States Code, Section 1028A(c), to wit,

the name and date of birth of Brandy Odom in connection with the commission of the wire

fraud conspiracy charged in this Complaint.

                 (Title 18, United States Code, Sections 1028A and 2)

                The source of your deponent’s information and the grounds for his belief are

as follows: 1

                1.     I am a Special Agent with the Federal Bureau of Investigation (“FBI”)

and have been employed by the FBI for approximately four years. I am currently assigned

to the New York Metro Safe Streets Task Force, where I investigate, among other things,

violent crime, gangs, narcotics trafficking, firearms trafficking, fraud and other offenses. As

a result of my training and experience, I am familiar with the techniques and methods of

operation used by individuals involved in criminal activity to carry out their activities.




       1
               Because the purpose of this Complaint is to set forth only those facts necessary
to establish probable cause to arrest, I have not described all the relevant facts and
circumstances of which I am aware.
  Case 1:20-mj-00432-SMG Document 1 Filed 11/03/20 Page 3 of 12 PageID #: 3

                                                                                                3

              2.      I have personally participated in the investigation of the offenses

discussed below. I am familiar with the facts and circumstances set forth below from my

participation in the investigation; my review of the investigative file; and from reports of

other law enforcement officers involved in the investigation. Because this affidavit is being

submitted for the limited purpose of establishing probable cause, it does not include all the

facts I have learned during the course of my investigation. Where the contents of

documents and the actions, statements, and conversations of others are reported herein, they

are reported in substance and in part, except where otherwise indicated.

              3.      The FBI and the New York City Police Department (“NYPD”) have

been investigating the murder of Brandy Odom, a former resident of Rosedale, Queens. On

April 9, 2018, the NYPD responded to a 911 call reporting a human body inside of Canarsie

Park in Brooklyn, New York. Upon arriving at the scene of the crime, NYPD officers

discovered the dismembered corpse of a 26-year-old woman later identified as Brandy

Odom. Odom’s arms had been severed at the elbow and both legs had been severed at the

hips. The autopsy report indicated that Odom’s manner of death was homicidal asphyxia

and that the corpse had been posthumously dismembered. The autopsy report further noted

that the “edges” of the separation sites were “ragged, irregular, and focally dried.” Based

on, among other things, statements provided to the NYPD by ADELLE ANDERSON and

CORY MARTIN, Odom’s last known residence was 249-45 148th Road, Queens, New

York, where Odom resided with ANDERSON and MARTIN.

              4.      As set forth below, between approximately March 2017 and August

2018, the defendants CORY MARTIN and ADELLE ANDERSON devised and carried out a

scheme to obtain life insurance policies by fraudulently misrepresenting the relationship
  Case 1:20-mj-00432-SMG Document 1 Filed 11/03/20 Page 4 of 12 PageID #: 4

                                                                                                 4

between ANDERSON and Brandy Odom in order to induce insurance companies to issue

life insurance policies in reliance on this false information. After MARTIN intentionally

caused the death of Brandy Odom, ANDERSON attempted to claim benefits under the life

insurance policies.

   I.       Life Insurance Policy with Globe Life Insurance Company of New York

               5.     In approximately March 2017, over a year prior to Brandy Odom’s

murder, Globe Life Insurance Company of New York (“Globe Life”) received an application

for a five-year renewable term life insurance policy. The proposed insured name was listed

as “Brandy Odom” with a date of birth of January 8, 1992 and address listed as “24945 148th

Rd, Rosedale, New York 11422.” The phone number provided for the proposed insured was

a number ending in -1072 (the “-1072 Number”). 2 Under “beneficiary name” was printed

“Adelle D. Anderson.” Under “Relationship to Proposed Insured,” the application listed

that ANDERSON was Odom’s “sister.” The amount of the proposed insurance policy was

$50,000. The application was signed in the name of “Brandy Odom” and dated March 28,

2017.

               6.     On April 13, 2017, a woman purporting to be Brandy Odom placed a

call to the customer service line of Globe Life, which was audio-recorded by the company.

The caller gave her name as “Brandy Odom” and her date of birth as January 8, 1992. The

customer service representative confirmed to the caller that she had “a policy here for you is

issued on April 5, 2017” with “benefits coverage” of $50,000. On June 14, 2017, the same


        2
               NYPD records, including complaint reports dated April 24, 2017 and January
27, 2018, reflect that ADELLE ANDERSON provided the -1072 Number as her cell phone
number.
  Case 1:20-mj-00432-SMG Document 1 Filed 11/03/20 Page 5 of 12 PageID #: 5

                                                                                               5

caller 3 placed another call to the customer service line of Globe Life after providing the

name, date of birth, and address of Brandy Odom. The caller also provided the -1072

Number as her cell phone number.

              7.        The caller asked to confirm that the company had received a premium

payment. The representative responded that she saw “a payment processed on June 2, 2017

in the amount of $64.58.”

              8.        On October 6, 2017, the same caller placed another call to the customer

service line of Globe Life. During the call, the following exchange took place:

              Caller:                 My name is Brandy Odom, my date of
                                      birth is 1-8-92.

              Representative:         Verify the email address and telephone
                                      number please.

              Caller:                 Uh, I’m not sure what email address I
                                      signed up with.

                          *              *             *

              Representative:         Your policy is currently paid up to
                                      November the 5th.

              Caller:                 November. OK, that’s basically next
                                      month. . . . So if I send it in now, it
                                      wouldn’t be a problem.

              Representative:         Not at all.

              Caller:                 OK.

              9.        On December 28, 2017, the same caller placed another call to the

customer service line of Globe Life. After providing the name and date of birth of Brandy


       3
              I have compared the voices of the caller for each call to Globe Life described
herein and they appear to be the voice of the same person.
  Case 1:20-mj-00432-SMG Document 1 Filed 11/03/20 Page 6 of 12 PageID #: 6

                                                                                              6

Odom, the caller stated that she wanted to update the telephone number and email address on

file. The caller also stated that she would send in a “payment as soon as possible.”

              10.     On April 26, 2018—seventeen days after Brandy Odom’s body was

discovered—ADELLE ANDERSON placed a call to the customer service line to inquire

about filing a claim as a beneficiary of Brandy Odom’s life insurance policy. ANDERSON

stated that she was Brandy Odom’s sister and provided Odom’s date of birth and address.

ANDERSON stated that Odom had died on April 9. When the representative asked whether

Odom’s death had been “natural, an accident, homicide or suicide,” ANDERSON responded,

“the third one.” The representative explained that since the policy was less than two years

old, the company would need a certified death certificate, a physician’s statement and a

coroner’s report in order to process the claim.

              11.     ANDERSON placed subsequent calls to the customer service line on

June 20, 2018, June 24, 2018, and August 28, 2018 to inquire about the status of her claim.

ANDERSON’s voice appears to be the same voice as the caller purporting to be Brandy

Odom on the previous calls.

              12.     I have reviewed billing records provided by Globe Life, which reflect

that the following payments were made by Western Union money order in the name of

Brandy Odom: a $64.58 payment on June 2, 2017, a $33.00 payment on January 2, 2018, and

a $36.01 payment on February 11, 2018.

   II.     Life Insurance Policy with American National Life Insurance Company
           of New York

              13.     On or about December 19, 2017, an application for an individual life

insurance policy was transmitted electronically to the American National Life Insurance
  Case 1:20-mj-00432-SMG Document 1 Filed 11/03/20 Page 7 of 12 PageID #: 7

                                                                                               7

Company of New York (“American National”). The proposed insured was listed as Brandy

K. Odom of 249-45 148th Road in Rosedale, New York, and the application was purportedly

electronically signed by Brandy Odom. The amount of the proposed insurance policy was

$150,000. The sole beneficiary of the policy was ADELLE ANDERSON. Under

“Relation to Primary Proposed Insured,” the application listed that Anderson was the

“sibling” of Odom. The application also included bank account information for a Capital

One Bank account with a checking account number issued to Brandy Odom ending in -9093

(the “Odom Capital One Account”), from which premium payments would be debited.

              14.    On or about January 12, 2018, American National received a delivery

receipt in the mail that contained the purported signatures of Brandy Odom and ADELLE

ANDERSON under the line “I have received the above referenced Life Insurance/Annuity

policy/certificate.” Both signatures are dated January 5, 2018.

              15.    On January 24, 2018, a woman purporting to be Brandy Odom placed a

call to the customer service line of American National, which was audio-recorded by

American National. The caller identified herself as “Brandy Odom” and stated that she was

“looking to update her beneficiary information.” The caller provided the last four digits of

Brandy Odom’s social security number and address. She stated that she just “wanted to

make sure everything was correct” and asked the customer service representative to read the

beneficiary information to her.

              16.    On June 21, 2018, ADELLE ANDERSON placed a call to the claims

department of American National and stated that her “family member that had a policy with

you guys has passed.” During the call, the following exchange took place:

              Representative:       How did she pass?
  Case 1:20-mj-00432-SMG Document 1 Filed 11/03/20 Page 8 of 12 PageID #: 8

                                                                                            8



              Caller:               Um. She—somebody did it to her.

              Representative:       So it’s a homicide?

              Caller:               Mm-hmm. Hate saying it. It’s just, it’s
                                    unbelievable.

              Representative:       And your name?

              Caller:               My name is Adelle Anderson.

              Representative:       And your relation?

              Caller:               That’s my sister.

              Representative:       OK, hang on one second. OK. Can I get
                                    a contact number for you?

              Caller:               Uh, [phone number].

              Representative:       What’s the name of the funeral home that
                                    was used?

              Caller:               I had—I don’t know. I, um, didn’t have
                                    anything to do with the funeral for her. I
                                    am not sure.

ANDERSON’s voice appears to be the same voice as the caller purporting to be Brandy

Odom on the previous calls described above to both Globe Life and American National.

              17.       On or about June 22, 2018, ADELLE ANDERSON emailed a photo

identification to the claims department of American National. That same day, ANDERSON

emailed a screenshot of the following text to the claims department of American National:

“I am writing to American National to inquire about providing information that I am the sole

beneficiary of Brandy K Odom Policy. I can be reached at [phone number] or my email

[email address]. Please get back to me regarding this matter. A. Anderson.”
  Case 1:20-mj-00432-SMG Document 1 Filed 11/03/20 Page 9 of 12 PageID #: 9

                                                                                                  9

               18.    On or about June 29, 2018, American National received a fax with the

following text: “I, Adelle D. Anderson am writing American National in regards to

providing information that I am the sole beneficiary of Policy #26NE000183 belonging to

Brandy K. Odom (01/08/1992). I no longer reside at the address on my license . . . . Please

get back to me regarding this matter.”

               19.    Based on statements provided by ADELLE ANDERSON and surviving

family members of Brandy Odom, there is no familial relationship between ADELLE

ANDERSON and Brandy Odom. Based on information provided to me by American

National, if the relationship of a beneficiary to a proposed insured were listed as a neighbor,

roommate, or other non-relative, the underwriter reviewing the application would have

requested additional information as to why the insured elected to name a non-relative as a

beneficiary.

               20.    A review of Capital One bank records for the Odom Capital One

Account reflects debited payments to American National in the amount of $21.38 on

December 26, 2017, January 23, 2018, February 22, 2018 and March 23, 2018. Surveillance

video footage from a Capital One bank in Rosedale, New York, reflects an individual using

the debit card associated with the Odom Capital One Account in February and March 2018.

The individual is a black male and appears, based on a review of known photographs of

CORY MARTIN, to be CORY MARTIN.

               21.    On or about April 27, 2018, NYPD detectives obtained a search

warrant for the residence shared by CORY MARTIN and ADELLE ANDERSON in Queens,

New York, and seized a Samsung cellular phone (the “MARTIN Phone”). On or about

August 14, 2018, the NYPD sought and obtained a search warrant from Kings County
Case 1:20-mj-00432-SMG Document 1 Filed 11/03/20 Page 10 of 12 PageID #: 10

                                                                                            10

Supreme Court to conduct a forensic examination of the MARTIN Phone. On October 30,

2020, the Honorable Peggy Kuo, United States Magistrate Judge, issued a federal search

warrant for the MARTIN Phone in connection with this investigation.

              22.    A review of records and communications stored on the MARTIN

Phone reflects that the user of the MARTIN Phone was CORY MARTIN, and the user of the

cellular phone was in regular contact with ADELLE ANDERSON at the -1072 Number.

The MARTIN Phone was logged in to the Google account associated with CORY MARTIN

and received emails addressed to “Cory.”

              23.    On or about December 2, 2017, ANDERSON, using the -1072

Number, sent the following text messages to the MARTIN Phone:

              Insurance place closed today
              And that policy is no longer gone be active if j don’t try n do
              something with that bitch this week
              u*

              24.    On or about December 28, 2017, ANDERSON, using the -1072

Number, exchanged the following text messages with the MARTIN Phone:

              MARTIN Phone:                Don’t forget to call them people.

              -1072 Number:                Yes imma do it asap. 4 Send me ss# again just in
                                           case plz

              MARTIN Phone:                Where did you put it

              -1072 Number:                Never mind I’ll ask her

              25.    On or about April 6, 2018, at approximately 4:36 p.m., the user of the

MARTIN Phone accessed websites for “Reciprocating Saws” at homedepot.com and


       4
             Later that day, a call was placed to the customer service line of Globe Life
regarding Brandy Odom’s life insurance policy.
Case 1:20-mj-00432-SMG Document 1 Filed 11/03/20 Page 11 of 12 PageID #: 11

                                                                                            11

accessed a page for the “Dewalt 12-Amp Corded Reciprocating Saw,” described as featuring

a “powerful 12 Amp motor designed for heavy-duty applications.” At approximately 5:52

p.m. the same day, the Home Depot in Valley Stream, New York recorded the purchase of a

Dewalt 12-Amp Corded Reciprocating Saw, five saw blades and black contractor bags. The

transaction was conducted in cash. At approximately 7:15 p.m. the same day, the user of the

MARTIN Phone searched YouTube for the following search terms: “how to insert blade for

reciprocating saw” and “using reciprocating saw.” Those searches were subsequently

deleted from the MARTIN Phone.

              26.    On April 10, 2018, the user of the MARTIN Phone conducted Internet

searches for the following terms, among others: “eyewitness news nyc”, “breaking news

nyc today”, and “abc live.” At approximately 3:40 p.m. on April 10, 2018, the user of the

MARTIN Phone accessed a website titled “Woman’s dismembered body found inside

Canarsie Park.” At approximately 5:22 p.m. on April 10, 2018, the user of the MARTIN

Phone accessed a Twitter post titled “Person walking dog discovers remains of woman in

Brooklyn park.” On April 11, 2018, the user of the MARTIN Phone searched YouTube for

the following search terms: “exclusive interview of mother of girl found in park.”

              WHEREFORE, your deponent respectfully requests that the defendants

CORY MARTIN and ADELLE ANDERSON, be dealt with according to law.
Case 1:20-mj-00432-SMG Document 1 Filed 11/03/20 Page 12 of 12 PageID #: 12




 3
